Exhibit 10.12

 

LOGO [g273456g11d53.jpg]    Guaranty

The undersigned, MANITEX, LLC, a Delaware limited liability company, for value
received, unconditionally and absolutely guarantee(s) to COMERICA BANK, a Texas
banking association and authorized foreign bank under the Bank Act (Canada)
(“Bank”), and to the Bank’s successors and assigns, payment when due, whether by
stated maturity, demand, acceleration or otherwise, of all existing and future
Indebtedness (as hereinafter defined) to the Bank of MANITEX LIFTKING, ULC, an
Alberta corporation, or any successor in interest, including, without limit, any
debtor-in-possession or trustee in bankruptcy which succeeds to the interest of
this party or person (jointly and severally the “Borrower”). “Indebtedness”
shall mean any and all indebtedness, obligations or liabilities of the Borrower
to the Bank, arising under the Amended and Restated Master Revolving Note in the
original principal amount of SIX MILLION FIVE HUNDRED THOUSAND AND 00/100 US
DOLLARS (US$6,500,000.00) dated December         , 2011 by the Borrower in
favour of the Bank, as the same may be amended, restated, replaced, extended or
supplemented from time to time (“Note”) howsoever arising, evidenced or
incurred, whether absolute or contingent, direct or indirect, voluntary or
involuntary, liquidated or unliquidated, joint or several, and whether or not
known to the undersigned at the time of this Guaranty or at the time any future
indebtedness is incurred, and whether originally payable to the Bank or to a
third party and subsequently acquired by the Bank, including, without
limitation, (a) any and all direct indebtedness of the Borrower to the Bank,
including indebtedness evidenced by any and all promissory notes; (b) any and
all obligations or liabilities of the Borrower to the Bank arising under any
guaranty where the Borrower has guaranteed the payment of indebtedness owing to
the Bank from a third party; (c) any and all obligations or liabilities of the
Borrower to the Bank arising from applications or agreements for the issuance of
letters of credit; (d) late charges, loan fees or charges and overdraft
indebtedness; (e) any agreement to indemnify the Bank for environmental
liability or to clean up hazardous waste; (f) any and all indebtedness,
obligations or liabilities for which the Borrower would otherwise be liable to
the Bank were it not for the invalidity, irregularity or unenforceability of
them by reason of any bankruptcy, insolvency or other law or order of any kind,
or for any other reason, including, without limit, liability for interest and
attorneys’ fees on, or in connection with, any of the Indebtedness from and
after the filing by or against the Borrower of a bankruptcy petition, whether an
involuntary or voluntary bankruptcy case, including, without limitation, all
attorneys’ fees and costs incurred in connection with motions for relief from
stay, cash collateral motions, nondischargeability motions, preference liability
motions, fraudulent conveyance liability motions, fraudulent transfer liability
motions and all other motions brought by Borrower, the undersigned, Bank or
third parties in any way relating to Bank’s rights with respect to such
Borrower, the undersigned, or third party and/or affecting any collateral
securing any obligation owed to Bank by Borrower, the undersigned, or any third
party, probate proceedings, on appeal or otherwise; (g) any and all amendments,
modifications, renewals and/or extensions of any of the above, including,
without limit, amendments, modifications, renewals and/or extensions which are
evidenced by new or additional instruments, documents or agreements; (h) and all
costs of collecting Indebtedness, including, without limit, attorneys’ fees and
costs. Any reference in this Guaranty to attorneys’ fees shall be deemed a
reference to reasonable fees, charges, costs and expenses of counsel and
paralegals, whether inside or outside counsel is used, and whether or not a suit
or action is instituted, and to court costs if a suit or action is instituted,
and whether attorneys’ fees or court costs are incurred at the trial court
level, on appeal, in a bankruptcy, administrative or probate proceeding or
otherwise. All costs and expenses shall be payable immediately by the
undersigned when incurred by the Bank, without demand, and until paid shall bear
interest at the highest per annum rate applicable to any of the Indebtedness,
but not in excess of the maximum rate permitted by law.

1. LIMITATION: The total obligation of the undersigned under this Guaranty is
UNLIMITED unless specifically limited in the Additional Provisions of this
Guaranty, and this obligation (whether unlimited or limited to the extent
specified in the Additional Provisions) shall include, IN ADDITION TO any
limited amount of principal guaranteed, all interest on all Indebtedness, and
all costs and expenses of any kind incurred by the Bank in collection efforts
against the Borrower and/or the undersigned or otherwise incurred by the Bank in
any way relating to the Indebtedness or this Guaranty, including without limit
attorneys’ fees.

2. NATURE OF GUARANTY: This is a continuing Guaranty of payment and not of
collection and remains effective whether the Indebtedness is from time to time
reduced and later increased or entirely extinguished and later reincurred. This
Guaranty shall remain effective with respect to successive transactions which
shall either continue the Indebtedness, increase or decrease it, or from time to
time create new Indebtedness after all or any prior Indebtedness has been
satisfied, until this Guaranty is terminated in the manner and to the extent
provided below.

 

1



--------------------------------------------------------------------------------

The undersigned acknowledge(s) and agree(s) that the liabilities created by this
Guaranty are direct and are not conditioned upon pursuit by the Bank of any
remedy the Bank may have against the Borrower or any person or any security. No
invalidity, irregularity or unenforceability of any part or all of the
Indebtedness or any documents evidencing the same, by reason of any bankruptcy,
insolvency or other law or order of any kind or for any reason, and no defense
or setoff available at any time to the Borrower, shall impair, affect or be a
defense or setoff to the obligations of the undersigned under this Guaranty.

The undersigned deliver(s) this Guaranty based solely on the undersigned’s
independent investigation of (or decision not to investigate) the financial
condition of Borrower and is (are) not relying on any information furnished by
the Bank. The undersigned assume(s) full responsibility for obtaining any
further information concerning the Borrower’s financial condition, the status of
the Indebtedness or any other matter which the undersigned may deem necessary or
appropriate now or later. The undersigned waive(s) any duty on the part of the
Bank, and agree(s) that it is not relying upon nor expecting the Bank to
disclose to the undersigned any fact now or later known by the Bank, whether
relating to the operations or condition of the Borrower, the existence,
liabilities or financial condition of any co-guarantor of the Indebtedness, the
occurrence of any default with respect to the Indebtedness, or otherwise,
notwithstanding any effect these facts may have upon the undersigned’s risk
under this Guaranty or the undersigned’s rights against the Borrower. The
undersigned knowingly accept(s) the full range of risk encompassed in this
Guaranty, which risk includes, without limit, the possibility that Borrower may
incur Indebtedness to the Bank after the financial condition of the Borrower, or
the Borrower’s ability to pay debts as they mature, has deteriorated. The
undersigned represent(s) and warrant(s) that: (a) the Bank has made no
representation to the undersigned as to the creditworthiness of the Borrower;
and (b) the undersigned has (have) established adequate means of obtaining from
the Borrower on a continuing basis financial and other information pertaining to
the Borrower’s financial condition. The undersigned agree(s) to keep adequately
informed of any facts, events or circumstances which might in any way affect the
risks of the undersigned under this Guaranty.

3. APPLICATION OF PAYMENTS: The undersigned authorize(s) the Bank, either before
or after termination of this Guaranty, without notice to or demand on the
undersigned and without affecting the undersigned’s liability under this
Guaranty, from time to time to: (a) apply any security and direct the order or
manner of sale of it; (b) release or substitute any one or more of the endorsers
or any other guarantors of the Indebtedness; and (c) apply payments received by
the Bank from the Borrower to any indebtedness of the Borrower to the Bank, in
such order as the Bank shall determine in its sole discretion, whether or not
this indebtedness is covered by this Guaranty, and the undersigned waive(s) any
provision of law regarding application of payments which specifies otherwise.
The undersigned agree(s) to provide to the Bank copies of the undersigned’s
financial statements upon request.

4. SECURITY/SUBORDINATION: The undersigned pledge(s), assign(s) and grant(s) to
the Bank a security interest in and lien upon and the right of setoff as to any
and all property of the undersigned now or later in the possession of the Bank.
The undersigned further assign(s) to the Bank as collateral for the obligations
of the undersigned under this Guaranty all claims of any nature that the
undersigned now or later has (have) against the Borrower (other than any claim
under a deed of trust or mortgage covering California real property) with full
right on the part of the Bank, in its own name or in the name of the
undersigned, to collect and enforce these claims. The undersigned subordinate(s)
any claim of any nature that the undersigned now or later has (have) against the
Borrower to and in favor of all Indebtedness and agree(s) not to accept payment
or satisfaction of any claim that the undersigned now or later may have against
the Borrower without the prior written consent of the Bank. Should any payment,
distribution, security, or proceeds, be received by the undersigned upon or with
respect to any claim that the undersigned now or may later have against the
Borrower, the undersigned shall immediately deliver the same to the Bank in the
form received (except for endorsement or assignment by the undersigned where
required by the Bank) for application on the Indebtedness, whether matured or
unmatured, and until delivered the same shall be held in trust by the
undersigned as the property of the Bank. The undersigned agree(s) that no
security now or later held by the Bank for the payment of any Indebtedness,
whether from the Borrower, any guarantor, or otherwise, and whether in the
nature of a security interest, pledge, lien, assignment, setoff, suretyship,
guaranty, indemnity, insurance or otherwise, shall affect in any manner the
unconditional obligation of the undersigned under this Guaranty, and the Bank,
in its sole discretion, without notice to the undersigned, may release,
exchange, enforce and otherwise deal with any security without affecting in any
manner the unconditional obligation of the undersigned under this Guaranty. The
undersigned acknowledge(s) and agree(s) that the Bank has no obligation to
acquire or perfect any lien on or security interest in any asset(s), whether
real or personal, to secure payment of the Indebtedness, and the undersigned is
(are) not relying upon any asset(s) in which the Bank has or may have a lien or
security interest for payment of the Indebtedness.

 

2



--------------------------------------------------------------------------------

5. OTHER GUARANTORS: If any Indebtedness is guaranteed by two or more
guarantors, the obligation of the undersigned shall be several and also joint,
each with all and also each with any one or more of the others, and may be
enforced at the option of the Bank against each severally, any two or more
jointly, or some severally and some jointly. The Bank, in its sole discretion,
may release any one or more of the guarantors for any consideration which it
deems adequate, and may fail or elect not to prove a claim against the estate of
any bankrupt, insolvent, incompetent or deceased guarantor; and after that,
without notice to any guarantor, the Bank may extend or renew any or all
Indebtedness and may permit the Borrower to incur additional Indebtedness,
without affecting in any manner the unconditional obligation of the remaining
guarantor(s). The undersigned acknowledge(s) that the effectiveness of this
Guaranty is not conditioned on any or all of the indebtedness being guaranteed
by anyone else. This action by the Bank shall not, however, be deemed to affect
any right to contribution which may exist among the guarantors.

6. TERMINATION: Any of the undersigned may terminate their obligation under this
Guaranty as to future Indebtedness (except as provided below) by (and only by)
delivering written notice of termination to an officer of the Bank and receiving
from an officer of the Bank written acknowledgment of delivery; provided,
however, the termination shall not be effective until the opening of business on
the fifth (5th) day (“effective date”) following written acknowledgment of
delivery. Any termination shall not affect in any way the unconditional
obligations of the remaining guarantor(s), whether or not the termination is
known to the remaining guarantor(s). Any termination shall not affect in any way
the unconditional obligations of the terminating guarantor(s) as to any
Indebtedness existing at the effective date of termination or any Indebtedness
created after that pursuant to any commitment or agreement of the Bank or
pursuant to any Borrower loan with the Bank existing at the effective date of
termination (whether advances or readvances by the Bank after the effective date
of termination are optional or obligatory), or any modifications, extensions or
renewals of any of this Indebtedness, whether in whole or in part, and as to all
of this Indebtedness and modifications, extensions or renewals of it, this
Guaranty shall continue effective until the same shall have been fully paid. The
Bank has no duty to give notice of termination by any guarantor(s) to any
remaining guarantor(s). The undersigned shall indemnify the Bank against all
claims, damages, costs and expenses, including, without limit, attorney fees,
incurred by the Bank in connection with any suit, claim or action against the
Bank arising out of any modification or termination of a Borrower loan or any
refusal by the Bank to extend additional credit in connection with the
termination of this Guaranty.

7. REINSTATEMENT: Notwithstanding any prior revocation, termination, surrender
or discharge of this Guaranty (or of any lien, pledge or security interest
securing this Guaranty) in whole or in part, the effectiveness of this Guaranty,
and of all liens, pledges and security interests securing this Guaranty, shall
automatically continue or be reinstated, as the case may be, in the event that
any payment received or credit given by the Bank in respect of the Indebtedness
is returned, disgorged or rescinded as a preference, impermissible setoff,
fraudulent conveyance, diversion of trust funds or otherwise under any
applicable state or federal law, including, without limitation, laws pertaining
to bankruptcy or insolvency, in which case this Guaranty, and all liens, pledges
and security interests securing this Guaranty, shall be enforceable against the
undersigned as if the returned, disgorged or rescinded payment or credit had not
been received or given by the Bank, and whether or not the Bank relied upon this
payment or credit or changed its position as a consequence of it. In the event
of continuation or reinstatement of this Guaranty and the liens, pledges and
security interests securing it, the undersigned agree(s) upon demand by the
Bank, to execute and deliver to the Bank those documents which the Bank
determines are appropriate to further evidence (in the public records or
otherwise) this continuation or reinstatement, although the failure of the
undersigned to do so shall not affect in any way the reinstatement or
continuation. If the undersigned do(es) not execute and deliver to the Bank upon
demand such documents, the Bank and each Bank officer is irrevocably appointed
(which appointment is coupled with an interest) the true and lawful attorney of
the undersigned (with full power of substitution) to execute and deliver such
documents in the name and on behalf of the undersigned.

8. WAIVERS: The undersigned, to the extent not expressly prohibited by
applicable law, waive(s) any right to require the Bank to: (a) proceed against
any person or property, including, without limit, the Borrower; (b) give notice
of the terms, time and place of any public or private sale of personal property
security held from the Borrower or any other person, or otherwise comply with
the provisions of Section 9-611 or 9-621 of the Michigan or other applicable
Uniform Commercial Code, as the same may be amended, revised or replaced from
time to time; or (c) pursue any other remedy in the Bank’s power. The
undersigned waive(s) notice of acceptance of this Guaranty and presentment,
demand, protest, notice of protest, dishonor, notice of dishonor, notice of
default, notice of intent to accelerate or demand payment or notice of
acceleration of any Indebtedness, and agree(s) that the Bank may, once or any
number of times, modify the terms of any Indebtedness, compromise, extend,
increase, accelerate, renew or forbear to enforce payment of any or all
Indebtedness, or permit the Borrower to incur additional Indebtedness, all
without notice to the undersigned and without affecting in any manner the
unconditional obligation of the undersigned under this Guaranty.

 

3



--------------------------------------------------------------------------------

The undersigned unconditionally and irrevocably waive(s) each and every defense
and setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of the undersigned under
this Guaranty, and acknowledge(s) that each such waiver is by this reference
incorporated into each security agreement, collateral assignment, pledge and/or
other document from the undersigned now or later securing this Guaranty and/or
the Indebtedness, and acknowledge(s) that as of the date of this Guaranty no
such defense or setoff exists. The undersigned acknowledge(s) that the
effectiveness of this Guaranty is subject to no conditions of any kind.

9. WAIVER OF SUBROGATION: The undersigned waive(s) any and all rights (whether
by subrogation, indemnity, reimbursement, or otherwise) to recover from the
Borrower any amounts paid by the undersigned pursuant to this Guaranty until the
Indebtedness has been irrevocably paid and discharged in full.

10. SALE/ASSIGNMENT: The undersigned acknowledge(s) that the Bank has the right
to sell, assign, transfer, negotiate, or grant participations in all or any part
of the Indebtedness and any related obligations, including, without limit, this
Guaranty, without notice to the undersigned in connection with that right, the
Bank may disclose any documents and information which the Bank now has or later
acquires relating to the undersigned, this Guaranty or the Borrower in
connection with such sale, assignment, transfer, negotiation, or grant, whether
furnished by the Borrower, the undersigned or otherwise. The undersigned further
agree(s) that the Bank may disclose these documents and information to the
Borrower. The undersigned agree(s) that the Bank may provide information
relating to this Guaranty or relating to the undersigned to the Bank’s parent,
affiliates, subsidiaries and service providers.

11. GENERAL: This Guaranty constitutes the entire agreement of the undersigned
and the Bank with respect to the subject matter of this Guaranty. No waiver,
consent, modification or change of the terms of the Guaranty shall bind any of
the undersigned or the Bank unless in writing and signed by the waiving party or
an authorized officer of the waiving party, and then this waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given. This Guaranty shall inure to the benefit of the Bank
and its successors and assigns and shall be binding on the undersigned and the
undersigned’s heirs, legal representatives, successors and assigns including,
without limit, any debtor in possession or trustee in bankruptcy for any of the
undersigned. The undersigned has (have) knowingly and voluntarily entered into
this Guaranty in good faith for the purpose of inducing the Bank to extend
credit or make other financial accommodations to the Borrower, and the
undersigned acknowledge(s) that the terms of this Guaranty are reasonable. If
any provision of this Guaranty is unenforceable in whole or in part for any
reason, the remaining provisions shall continue to be effective. THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF MICHIGAN, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

12. HEADINGS: Headings in this Guaranty are included for the convenience of
reference only and shall not constitute a part of this Guaranty for any purpose.

13. ADDITIONAL PROVISIONS: This Guaranty amends and restates the Guaranty dated
as of December             , 2006 by the undersigned in favour of the Bank in
support of the indebtedness of the Borrower in the Bank but does not amend or
replace any other guarantee given to Bank by the undersigned and not expressly
revoked, modified or invalidated in writing.

14. PAYMENTS: (a) Each payment to be made by the undersigned hereunder shall be
payable in the currency or currencies in which such obligations are denominated
without set-off or counterclaim and free and clear of and without deduction or
withholding for or on account of any Taxes unless the undersigned is (are)
required by law to make payment subject to such Taxes. If the undersigned shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder to Bank, the undersigned shall make such deductions or
withholdings, and the undersigned shall pay the full amount deducted or withheld
to the relevant taxing or other authority in accordance with applicable law.

(b) The undersigned agree(s) to pay any present or future Taxes that arise from
any payment made under this Guaranty or from the execution, sale, transfer,
delivery or registration of, or otherwise with respect to, this Guaranty and any
other agreements and instruments contemplated hereby or thereby (except for
Taxes imposed on or measured by the net income of Bank by the jurisdictions
under the laws of which it is organized or carries on business or any political
subdivisions thereof).

(c) The undersigned shall indemnify Bank for the full amount of the Taxes
referred to in Section 14(b) (except for Taxes imposed on or measured by the net
income of Bank by the jurisdictions under the laws of which it is organized or
carries on business or any political subdivisions thereof), including, without
limitation, any such Taxes imposed by any jurisdiction on amounts payable by the
undersigned under Section 14(b), and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted. This indemnification shall be
made within ten (10) days after the date Bank makes written demand therefor.

 

4



--------------------------------------------------------------------------------

(d) Without limiting the generality of the foregoing, if any Taxes or amounts in
respect thereof must be deducted or withheld from any payment made or to be made
by the undersigned hereunder (including payment of any additional amounts
payable under this Section 14(d)), the undersigned shall pay such additional
amounts as may be necessary to ensure that Bank receives a net amount equal to
the full amount which it would have received had such payment not been subject
to such Taxes. Within thirty (30) days after the date of any payment of Taxes
under this Section 14, the undersigned shall furnish to Bank the original or a
certified copy of a receipt evidencing payment thereof.

(e) For purposes of this Guaranty, “Taxes” means all present and future taxes,
surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings and
other charges of any nature (including income, corporate, capital (including
large corporations), net worth, sales, consumption, use, transfer, goods and
services, value-added, stamp, registration, franchise, withholding, payroll,
employment, health, education, excise, business, school, property, occupation,
customs, anti-dumping and countervail taxes, surtaxes, duties, levies, imposts,
rates, fees, assessments, withholdings and other charges) imposed by any
governmental authority, together with any fines, interest, penalties or other
additions on, to, in lieu of, for non-collection of or in respect of these
taxes, surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings
and other charges.

15. CURRENCY CONVERSION: If for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Guaranty it becomes necessary to
convert into the currency of such jurisdiction (herein called the “Other
Currency”) any amount due hereunder in any currency other than the Other
Currency (the “Original Currency”), then conversion shall be made at the rate of
exchange prevailing for the Original Currency on the business day before the day
on which judgment is given. In the event that there is a change in the rate of
exchange prevailing between the business day before the day on which the
judgment is given and the date of payment of the amount due, the undersigned
will, on the date of payment, pay such additional amounts (if any) as may be
necessary to ensure that the amount paid on such date is the amount in the Other
Currency which when converted at the rate of exchange prevailing on the date of
payment is the amount then due under this Guaranty in such other Original
Currency. Any additional amount due from the undersigned under this Section 15
will be due as a separate debt and shall not be affected by judgment being
obtained for any other sums due under or in respect of this Guaranty.

16. JURY TRIAL WAIVER: THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS GUARANTY,
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE INDEBTEDNESS.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Guaranty on December 23,
2011.

 

WITNESS:     GUARANTOR: Paul Jarrell     MANITEX, LLC SIGNATURE OF   /s/ Paul
Jarrell     By:   /s/ David H. Gransee       Name:   David H. Granseee      
Title:   VP & CFO         GUARANTOR’S ADDRESS     300 South Austin Ave.    
Georgetown, TX 78626

 

6